NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

GERALD A. MELTON,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-466
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T. Corvo,
Judge.

Gerald A. Melton, pro se.


PER CURIAM.

              Affirmed. See Melton v. State, 75 So. 3d 1259 (Fla. 2d DCA 2011) (table

decision); Melton v. State, 995 So. 2d 967 (Fla. 2d DCA 2008) (table decision); Melton

v. State, 902 So. 2d 804 (Fla. 2d DCA 2005) (table decision); Squires v. State, 891 So.
2d 600 (Fla. 2d DCA 2005); Harris v. State, 777 So. 2d 994 (Fla. 2d DCA 2000);

Mooney v. State, 864 So. 2d 60 (Fla. 4th DCA 2003).



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.